Citation Nr: 0501206	
Decision Date: 01/14/05    Archive Date: 01/19/05	

DOCKET NO.  03-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs compensation benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that granted an apportionment of the veteran's 
compensation benefits on behalf of his child, O.N., Jr.  The 
veteran, who had active service from August 1966 to September 
1969, expressed disagreement with the decision to apportion 
his VA compensation and the case was forwarded to the Board 
for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   The evidence of record indicates that the veteran is not 
residing with his child and is not discharging his 
responsibility for the child's support.

3.  An apportionment of the veteran's VA compensation 
benefits would not cause him undue hardship.



CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation benefits in the amount of $59 on behalf of his 
child, O.N., Jr., have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5307 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.450, 
3.451 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a complete a claim.  In this regard, letters 
to the veteran and the custodian of his child dated in August 
2002 requested information and evidence necessary to process 
the claim for an apportionment of the veteran's compensation 
benefits.  While neither the veteran or the custodian of his 
child specifically responded to the August 2002 letters, 
sufficient information was received from the veteran to 
permit the Board to fairly decide this appeal.  As such, the 
Board finds that the RO has obtained the evidence necessary 
in order to fairly decide the veteran's claim.  Therefore, as 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, the Board finds 
that the notification and assistance requirements of the VCAA 
have been satisfied.  Accordingly, the case is ready for 
appellate review.

The veteran essentially contends that an apportionment of his 
VA compensation award is not warranted.  The veteran has 
represented that his total monthly expenses exceed his 
monthly income.  He also appears to contend that the child is 
not clearly his and that he had never claimed the child on 
his yearly income tax return.  Therefore, he asserts that the 
apportionment should be discontinued.  

A review of the record discloses that a special apportionment 
decision dated in April 1985, granted an apportionment of the 
veteran's VA compensation effective from September 1, 1983.  
That decision indicated that the child, O.N., Jr., was born 
out of wedlock on August [redacted], 1983, and the court records dated 
in February 1985 indicated that the veteran had admitted 
paternity of that child.  Information received from the 
custodial parent at that time indicated that her monthly 
expenses exceeded her monthly income.  The amount allowed was 
$30 a month beginning September 1, 1983; $31 a month, 
effective April 1, 1984, and $32 per month, effective 
December 1, 1984.  The decision noted that these amounts were 
the amount payable because of the dependency of his child.  
The decision also noted that the veteran was being paid 
compensation as a single veteran, and compensation award 
information indicated that the RO then changed the veteran's 
dependency code to reflect payment of compensation for a 
veteran with one dependent.  As a result, the compensation 
the veteran actually received was not reduced.

The apportionment continued until December 1992, when the 
veteran's VA compensation award was reduced and the veteran 
was no longer receiving an additional amount for a dependent 
child.  A rating decision dated in October 1995 increased the 
veteran's compensation and the apportionment on behalf of 
O.N., Jr., was resumed effective June 1, 1995.  In 1999, the 
apportionment was apparently suspended because of a lack of a 
current address for the custodial parent, but the award was 
resumed when a new address was obtained. 

Since the apportionment award was to be discontinued in 
August 2001, the date the child attained his 18th birthday, 
in July 2001, the custodial parent filed a claim to establish 
that the child was permanently incapable of self-support 
prior to the age of 18.  A rating decision dated in October 
2001 determined that the veteran's child, O.N., Jr., was 
permanently incapable of self-support prior to his 18th 
birthday by reason of a physical or mental disability 
diagnosed as cerebral palsy.  The RO then continued the 
apportionment award in the amount of $59, the amount the 
veteran was entitled to receive for a dependent child.

In a statement from the veteran dated in November 2001, he 
stated that he wished to appeal the decision to award an 
apportionment of his benefits for his child.  He related that 
his income had changed and that essentially his monthly 
expenses exceeded his monthly income.  In his Substantive 
Appeal, the veteran indicated that they had not seen one 
another in over 18 years and that during that time the 
custodial parent had engaged in deception, dishonesty and 
lies.  He concluded that the custodial parent was only after 
money.

VA law provides that all or any part of compensation payable 
on account of any veteran may, if the veteran is not living 
with his spouse, or his children are not in his custody, may 
be apportioned as prescribed by the Secretary of Veterans 
Affairs.  See 38 U.S.C.A. § 5307.  VA regulations elaborate 
that an apportionment may be paid if the veteran is not 
residing with his spouse, or if the veteran's children are 
not residing with him, and the veteran is not reasonably 
discharging his responsibility for his spouse's or children's 
support.  See 38 C.F.R. § 3.450(a)(1)(ii).  However, 
notwithstanding the requirements for an apportionment, a 
"special apportionment" may be paid pursuant to 38 C.F.R. 
§ 3.451 without regard to any other provision regarding 
apportionment where hardship is shown to exist.  In such 
cases, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.

In this case, the Board finds that the requirements for an 
apportionment of the veteran's compensation award in the 
amount of $59 per month on behalf of his child, O.N., Jr., 
have been met.  The veteran's child is not residing with the 
veteran and the record indicates that he is not providing any 
financial support for the child.  The veteran does not 
contend otherwise.  Thus, the basic requirements for an 
apportionment on behalf of his child have been met.  

While the custodial parent did not respond to the RO's 
request for financial information and the veteran has 
represented that his monthly expenses exceed his monthly 
income, an apportionment of the veteran's compensation award 
will not cause him undue hardship because the record reflects 
that the veteran's compensation award was not decreased by 
the amount of the apportionment.  The record reflects that 
the veteran was not paid an amount for a dependent child 
until such time as an apportionment was requested in the 
early 1980's.  At that time, the RO changed the veteran's 
rate of payment to reflect an additional dependent and 
provided that amount as an apportionment to the custodial 
parent for the veteran's child.  Simply put, the veteran's VA 
compensation award was never reduced based on the 
apportionment granted.  Therefore, the Board finds that an 
apportionment of the veteran's VA compensation benefits will 
not cause him undue hardship.  Accordingly, the Board will 
affirm the RO's decision to grant an apportionment for the 
veteran's helpless child.  


ORDER

The RO's decision granting an apportionment on behalf of the 
veteran's child, O.N., Jr., in the amount of the additional 
compensation he receives for that child is affirmed, and the 
appeal is denied.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


